DETAILED ACTION
	This is a final Office Action on the merits for application 16/615,933. Receipt of the amendments and arguments filed on 01/20/2021 is acknowledged.
Claims 14-21 and 24-28 are pending.
Claims 1-13, 22, and 23 are cancelled.
Claims 14-21 and 24-28 are examined.

Drawings
Applicant’s amendments to the drawings overcome the drawing objection of the previous Office Action. Therefore, the drawing objection of the previous Office Action is withdrawn. 

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-21 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Greter et al. (U.S. Patent 5,205,042) in view of Pasini (WO 2017/088042), Air Liquide (WO 2005/028340), and Warren et al. (U.S. Patent 9,376,801).
Regarding claim 14, Greter et al. disclose a unit for separating and/or liquefying by cryogenic distillation, the unit comprising a cold box (see figure 1, where such a unit is a cold box configured to be used for distillation purposes), wherein the cold box is disposed on a first concrete block (#16). 
However, Greter et al. do not disclose second concrete blocks, where at least one of the second blocks acts as a support for at least one element of the separation and/or liquefaction unit other than the chamber. However, it is highly well known in the art, as evidenced by Warren et al., that gas manipulation plants can be constructed from multiple transportable containers, where each container can be transported and placed on a different concrete slab foundation at the job site. See col. 7, ll. 33-34. Furthermore, Air Liquide teaches that portable foundations can be used to support multiple industrial equipment as well as small buildings that may be required at a plant site. Therefore, it 
With respect to the limitations requiring the first and second blocks as having a depth below the ground that does not exceed 1 m, Air Liquide discloses that such preassembled concrete blocks that are used as foundations for industrial equipment can be either placed on the ground, as depicted in figure 7A, partially recessed within the ground, as depicted in figure 16, or fully embedded within the ground as depicted in figure 17. Air Liquide also teaches that such foundations can comprise of depths/thicknesses of 16 inches, but can be any size as required by the user. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have placed such first and second concrete blocks of Greter et al. in view of Warrant et al. and Air Liquide on the ground such that the blocks do not extend below 1m of a ground reference line, as taught in Air Liquide, to make removal of such concrete blocks easier as well as to make installation of the assembly easier without requiring the use of digging into the ground.
Furthermore, Greter et al. do not disclose the use of at least three guy wires attached to concrete blocks, where at least one of such concrete blocks acts as a support for another element of the unit. Guy wires are commonly used in the art in order to protect tall, tower or column structures from wind forces. Pasini provides support for such common uses of guy wires in the art. Tower #30 can be any structure which guy 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the unit of Greter et al. to be anchored to the ground along with guy wires that extend from second concrete blocks, as taught in Pasini, in order to further protect the unit during use from wind forces that may tip it over. As taught in Pasini, concrete blocks are a well-known anchor for such guy wires and it would have been obvious to have used a concrete block that is also used to support other elements of the unit that forms the plant in order to save resources and thus reduce the amount of foundation blocks needed and provide a cost efficient way of erecting the plant at a job site and also since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950). Whether the guy wire is anchored to its own concrete block or a concrete block shared with another element of the plant would have yielded the same predictable results of a completed plant with a guy wire supported cold box.
Regarding claims 15 and 16, Greter et al. in view of Pasini, Air Liquide, and Warren et al. render obvious the depth below the reference level of the ground does not 
Regarding claim 17, Greter et al. in view of Pasini, Air Liquide, and Warren et al. render obvious the cold box is insulated (Greter et al. teach the use of insulating material #4 to insulate the cold box #1).
Regarding claim 18, Greter et al. in view of Pasini, Air Liquide, and Warren et al. render obvious the polygon is a regular polygon (see figure 4 of Pasini, where such second blocks can be placed in a quadrilateral, regular polygon shape).
Regarding claim 19, Greter et al. in view of Pasini, Air Liquide, and Warren et al. render obvious the polygon is a triangle or a quadrilateral (see figure 4 of Pasini, where such second blocks can be placed in a quadrilateral, regular polygon shape).
Regarding claim 20, Greter et al. in view of Pasini, Air Liquide, and Warren et al. render obvious the cold box has a height H above the ground and the guy wires are connected to points of the cold box that are situated at a height above the reference level of the ground of between 0.5H and 1H (as depicted in figure 4 of Pasini, such guy wires can be positioned on an upper half portion of the tower for better wind protection, where such a position is thus between 0.5H and 1H of the tower height and such features would be provided within Greter et al. as explained above).
Regarding claim 21, Greter et al. in view of Pasini, Air Liquide, and Warren et al. render obvious the largest dimension of each of the first and second blocks is less than 
Regarding claim 24, Greter et al. in view of Pasini, Air Liquide, and Warren et al. render obvious position references for at least one of the first and second blocks indicating a relative disposition of the cold box and/or of the guy wires and/or of an element of the unit (Greter et al. disclose the use of bolts within the slab in order to provide position references for such first blocks and the chamber. Furthermore, the elements used to attach the guy wires to the second blocks, whether it be elements embedded within the blocks or holes provided in the blocks which the wires attach to as is commonly used in the art, can be considered the position references, thus meeting such limitations as well.).
Regarding claim 25, Greter et al. in view of Pasini, Air Liquide, and Warren et al. render obvious the first block is prefabricated and/or the second blocks are prefabricated (As taught in Pasini, the first and second blocks can be prefabricated. As a note, the present invention is directed towards the final structure and thus whether 
Regarding claim 26, Greter et al. in view of Pasini, Air Liquide, and Warren et al. render obvious the cold box contains a distillation or washing column that is configured to operate at a cryogenic temperature (Greter et al. teach the chamber is a distillation chamber that is configured to operate at a cryogenic temperature; see claim 8).
Regarding claim 27, Greter et al. in view of Pasini, Air Liquide, and Warren et al. render obvious a method for transporting and reassembling a unit for separating or liquefying a gas by cryogenic distillation, the method comprising the steps of:
providing the unit as claimed in claim 14 (see the rejection of claim 14 above), 
transporting the cold box from one site to another, and 
reassembling the cold box on the first block, using guy wires attached to the second blocks in order to keep the cold box in position (see figure 1 and col. 2, ll. 45-46 of Greter et al., where such a chamber is preassembled and thus transported from one site, i.e. the site of assembly, to the installation site, and then placed on a first block #16, where the guy wires would be attached to second blocks as taught in Pasini, where such second blocks can be preassembled or assembled at the job site as taught in Air Liquide).
Regarding claim 28, Greter in view of Pasini, Air Liquide, and Warren et al. render obvious wherein at least one of the second blocks acts as a support for at least one element of the separation and/or liquefaction unit other than the cold box (see the rejection of claim 14 above), wherein the blocks comprise position references which .

Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that Pasini teaches away from using concrete anchor blocks and “instead focuses on a folded container that is configured to be shipped flat and then unfolded on location,” a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 
Regarding Applicant’s arguments that Pasini provides a specific list of towers which the guy wires can be attached to but does not specifically disclose the use of wires on a cold box tower, again a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Page 5, lines 13-16 of Pasini discloses that although tower was disclosed as a transmission tower or the like previously in the disclosure, tower could refer to any structure which guy wires would be attached and the application of such guy wires and anchor blocks is not limited to only such towers of the drawings and disclosure. Furthermore, regarding Applicant’s arguments that a PHOSITA would not have been motivated to modify the cold box of Greter et al. with guy wires, as taught in Pasini, since the record does not indicate a cold box has a problem of supporting itself, a cold box comprises of a tall column which is also known in the art as being susceptible to wind and the forces applied thereto. Greter et al. specifically discloses that such a column can be as high as 15 meters in its assembled state. Therefore, a cold box column would thus also benefit from the use of such guy . 
In response to applicant's argument that Pasini is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Pasini is within the field of applicant’s endeavor since it relates to temporary anchor points for guy wires which can be transported to different job sites and is also reasonably pertinent to the particular problem of supporting a tower/tall column from wind forces by supporting the tower/tall column using multiple guy wires at different locations that are anchored to concrete blocks. Therefore, Pasini is considered analogous art.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant argues that “nothing in Pasini supports the idea that cold boxes used for cryogenic distillation would ever need to be supported by guy wires,” the cold box 
As a note, Applicant does not argue the modifications of Greter et al. in view of Pasini, Air Liquide, and Warren et al. with respect to the use of the second concrete blocks for both a guy wire and another element of the cold box plant and thus such modifications and rejections are considered proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635